ORDER
PER CURIAM
Martez Hunter (Movant) appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends that the motion court clearly erred in denying his post-*866conviction motion based on his claim that trial counsel was ineffective for failing to call a witness to testify at trial. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).